PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/609,549
Filing Date: 31 May 2017
Appellant(s): Apple Inc.



__________________
Bejan Hafezzadeh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9 May 2022
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-18, 20-26, 28-30 and 32 being rejected under 35 U.S.C. 103 as being unpatentable over Guillou (US Publication No. 20110307795) in further view of Clark et al (US Publication No. 20060282795) in further view of  Collins (US Publication No. 20030065873)
Claim 31 being rejected under 35 U.S.C. 103 as being unpatentable over Guillou in further view of Clark in further view of Collins in further view of Blong (US Publication No. 9591075, 3/7/2017). 

(2) Response to Argument
On pages 7-13, in regards to the independent claims, Appellant argues that the cited art, Guillou, Clark, and Collins, individually or in combination, does not teach the subject matter/limitations: 
Argument 1) On pages 8-9, Appellant argues that the cited art does not teach the limitation/subject matter: “concurrently displaying: a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data . . . wherein the first data storage management operation is of a first operation type...; and a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data ... wherein the second data storage management operation is of a second operation type that is different from the first operation type... wherein the first data is different from the second data…”. Appellant argues that Guillou does not teach "the second data storage management operation is of a second operation type that is different from the first operation type.". Furthermore, Appellant argues that Clark doesn’t teach the limitations/subject matter. Appellant argues that Clark does not teach "the second data storage management operation is of a second operation type that is different from the first operation type." Appellant argues that Clark discloses using the multiple operations on different data is merely the same clear function being used. Appellant argues that performing a clear operation on the cookies is a first operation, and performing a clear operation on the browser cache is a second operation of the same operation type as the first operation. 
Argument 2) On pages 10-11, Appellant argues that the cited art does not teach the limitation/subject matter: “in accordance with a determination that the particular data storage management affordance is the first data storage management affordance, initiating a process for performing the first data storage management operation; and in accordance with a determination that the particular data storage management affordance is the second data storage management affordance, initiating a process for performing the second data storage management operation.” Appellant argues Gillou is mapped to a first “Change it” button as “first data storage management affordance” and maps a first “Change it” button as “first data storage management affordance”; therefore, the Appellant argues the first “Change it” button “initiat[es] a process for performing the first data storage management operation,” and the second “Change it” button “initiat[es] a process for performing the second data storage management operation.” However, Appellant argues that Gillou doesn’t teach the claim because each “Change it” button is associated with the same operation type. Thus, Appellant argues Guillou fails to disclose “initiating a process for performing the second data storage management operation [of the second operation type that is different from the first operation type],” as recited in claim 1. Furthermore, Appellant argues Gillou doesn’t teach “initiating a process for performing the first data storage management operation [wherein the first data storage management operation corresponds to removing the first data from the local data storage],” because Gillou only teaches “moving at least a portion of the second data from the local data storage to a remote storage location of a second device.” And not the operation “removing the first data from the local data storage”
Argument 3) On pages 11-13, Appellant argues that the cited art does not teach the limitation/subject matter: “concurrently displaying ...a first data storage management affordance ....and a second data storage management affordance,” “wherein the first data storage management operation corresponds to removing the first data from the local data storage . .. and wherein the second data storage management operation corresponds to moving at least a portion of the second data from the local data storage to a remote storage location of a second device”. Appellant argues that Collins doesn’t teach the limitations/subject matter. Appellant argues that Collins discloses displaying the same functions, irrespective of which file(s) are currently selected. Appellant argues that the same functions appear for each selected files. Therefore, Collins, alone, does not teach the subject matter.

Argument 4) In addition, on page 13, Appellant argues that Weinstein and Blong do not teach the features of Claim 1. 
However, collectively, the Examiner disagrees.
	The Examiner will respond to all arguments above, collectively, below. 	
First, The Examiner respectfully states Weinstein was not used to reject any limitations of Claim 1, but used to reject the limitations of Claim 19 and 27. Therefore, Appellant’s arguments of Weinstein towards Claim 1 are moot and not considered. The Examiner respectfully states Blong was not used to reject any limitations of Claim 1, but used to reject the limitations of Claim 31. Therefore, Appellant’s arguments of Blong towards Claim 1 are moot and not considered.
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., different affordance/functions being displayed for a select data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). On pages 11-13, Appellant argues that Collins discloses the same functions being displayed for each selected data. Thus, Appellant is implying Collins does not teach different functions/affordances being displayed for a different data after being selected. The Examiner respectfully states that claimed limitation does not disclose any limitations that states new affordances/operations appear when different data is selected to be operated on. Appellant’s claimed invention merely states that two affordances/functions (that can be selected) are displayed wherein each affordance/functions performs an operation on different data. Thus, the claimed invention does not disclose new affordances/options appear when a user selects a different data.
Furthermore, based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Guillou, Clark, and Collins do not teach the limitations by merely summarizing each of the references and merely concludes that each of the reference do not teach the limitation. Appellant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how each of the cited art is specifically different from Appellant's invention. Thus, Appellant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Appellant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Appellant did not explicitly state how Appellant's invention, other than stating each reference, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Furthermore, the Examiner respectfully states that the combination of Guillou, Clark, and Collins, together, not individually,  were used to teach the subject matter concurrently displaying: a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data . . . wherein the first data storage management operation is of a first operation type...; and a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data ... wherein the second data storage management operation is of a second operation type that is different from the first operation type... wherein the first data is different from the second data;  in accordance with a determination that the particular data storage management affordance is the first data storage management affordance, initiating a process for performing the first data storage management operation; and in accordance with a determination that the particular data storage management affordance is the second data storage management affordance, initiating a process for performing the second data storage management operation,” concurrently displaying ...a first data storage management affordance ....and a second data storage management affordance,” “wherein the first data storage management operation corresponds to removing the first data from the local data storage . .. and wherein the second data storage management operation corresponds to moving at least a portion of the second data from the local data storage to a remote storage location of a second device.
The Examiner respectfully states that Guillou discloses displaying the plurality of data storage management affordances include concurrently displaying a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the first data storage management operation; wherein the first data storage management operation is of a first operation type;  a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the second data storage management operation wherein the second data storage management operation corresponds to moving at least a portion of the second data from the local data storage to a remote storage location of a second device; wherein the first data is different from the second data; in accordance with a determination that the particular data storage management affordance is the first data storage management affordance, initiating a process for performing the first data storage management operation; and in accordance with a determination that the particular data storage management affordance is the second data storage management affordance, initiating a process for performing the second data storage management operation,” However, Clark was used because Guillou did not teach all of the elements of the claim including wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data. Furthermore, Collins was used because Guillou and Clark were used did not teach disclose displaying the plurality of data storage management affordances includes concurrently displaying the first data storage management affordance and the second data storage management affordance, wherein the first data storage management operation corresponds to removing the first data from the local data storage, wherein the second data storage management operation is of a second operation type that is different from the first operation type. Therefore, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, while Appellant argues fail to state what each of the operation types are and the differences; however, based on the claimed language, the Examiner respectfully states the language presented in the claim discloses what a first operation type is and a second operation type is and clearly discloses the differences between the two. The Examiner acknowledges that claim language of claim 1 discloses a first operation corresponds to removing data from the local data storage. Thus, the removing of data from a local storage is considered a first operation type. The claims disclose a second operation corresponds to moving data from a local storage to a remote device. It is noted that moving files from a first location to a second location still involves the removing of data from the first location (local storage). Thus, the moving of data is a second operation type. Therefore, the broadest reasonable interpretation is applied. 
Furthermore, in regards to the language/limitations “in accordance with a determination that the particular data storage management affordance is the first/second data storage management affordance, initiating a process for performing the first/second data storage management operation”, the language is silent on how exactly the determination and initiating occurs for each of the operations. The language merely states in response to a selection of the…affordance, determine the whether the first or second affordance was selected then performed the operation associated with the selected affordance.  Therefore, under the broadest reasonable interpretation, Appellant ’s language discloses when a button assigned to an operation, is selected, would perform that operation. 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant‘s claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Guillou discloses displaying the plurality of data storage management affordances include concurrently displaying (Fig. 3A, paragraphs [0056]-[0061], show and disclose in response to detecting the user request, displaying a data storage management user interface that includes a plurality of soft keys or buttons “Change it”  respectively to allow changing distributions between the local storage memory and the remote storage memory for different data types). Furthermore, Guillou discloses a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the first data storage management operation (Fig. 3A, paragraphs [0056]-[0061]: show and disclose a first soft key or button “Change it” (first data storage management affordance) that allows a first changing distribution between the local storage memory and the remote storage memory for a first data type whose data currently stored in the local storage memory (paragraph [0057]) and is displayed concurrently with first information regarding an amount of storage at the local storage memory for the first data type. Guillou discloses the first data may be videos.) Furthermore, Guillou discloses wherein the first data storage management operation is of a first operation type (Fig. 3A, paragraph [0059], show and disclose the first soft key or button “Change it” is a first operation type). Furthermore, Guillou discloses a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the second data storage management operation wherein the second data storage management operation corresponds to moving at least a portion of the second data from the local data storage to a remote storage location of a second device (Fig. 3A, paragraphs [0056]-[0061], show and disclose a second soft key or button “Change it” that allows a second changing distribution between the local storage memory and the remote storage memory for a second data type whose data currently stored in the local storage memory (paragraph [0057]) and is displayed concurrently with second information regarding an amount of storage at the local storage memory for the second data type. In other words, Guillou discloses moving data from a local storage to a remote storage. Guillou discloses the second data may be music, pictures.). Furthermore, Guillou discloses wherein the first data is different from the second data (FIG 3A: discloses the first operation can be done with videos (first data) and the second operation can be done with music or pictures (second data))
In “a second data storage management affordance” above, Guillou does not specifically teach wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data.  However, Clark teaches a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data stored at the direction of the device at the storage location in the local data storage and is displayed concurrently with a description of the second data storage management operation, wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data (0075, FIG. 6: Clark discloses a menu interface that includes a plurality of data storage affordances/options that are associated with different data storage management operations types regarding data stored on a computer (thus  data stored locally). Clark discloses various data storage management operations that affects different data stored on the local storage of the computer that includes: "Clear Recycle Bin" to clear items designated as to be deleted on the computer; "Clear Clipboard" clears the clipboard of the operating system of the computer; (i.e. clears the local data stored in the local clipboard on the computer) "Clear System Temp Directory" clears all files from the temp directory of a file system of the computer; and "Clear Recent Documents" clears a list of recent documents from the menu of the operating system of the computer (e.g., the "Start" menu in Microsoft.RTM. Windows.RTM.). Each menu item listed within the displayed menu is viewed as a form of an affordance wherein each menu item is associated with a different storage action (see list above) that affects data stored on the local storage of the computer. In addition, each menu item also displays a description of that storage action. For example, a first menu item is labeled "Clear Recycle bin" which is a description of a first operation of emptying all of the contents within the area associated with the recycle bin. This is a first data storage management operation. In addition, a second menu item is labeled "Clear System Temp Directory" which is a description of a second operation of clearing all files from the temp directory of a file system of the computer (local storage of the computer). This is a second data storage management operation. The first action described involves with the data within the recycle bin and the second disclosed action deals with different data since deal with data stored in a temp directory (different data than the recycle bin). This is analogous to Appellant's invention of as shown in FIG 5D of Appellant’s drawings that shows the different operation types (e.g., clear cache, empty trash bin...) . Therefore, each operation described by Clark is viewed as a different operation type as disclosed by the Appellant).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “a second data storage management affordance” above, wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data as suggested by Clark into Guillou’s system because both systems manage data on a storage device.  The combination would have provided the intrinsic advantage of providing the user a quick and simple method of managing the user's storage space wherein most of the storage operations are presented at the same time.
As explained above, Guillou discloses an operation being performed on selected data by moving data from local storage to a server storage. It noted that moving data from the local storage to the server could also be viewed as removing data from local storage. Guillou disclose the same action can be performed on different types of data.  Clark discloses an operation being performed on selected data by removing data locally. Clark discloses different types of data stored on a local device being removed locally. However, the cited art fails to specifically disclose displaying the plurality of data storage management affordances includes concurrently displaying the first data storage management affordance and the second data storage management affordance, wherein the first data storage management operation corresponds to removing the first data from the local data storage, wherein the second data storage management operation is of a second operation type that is different from the first operation type.  However, Collins discloses when the storage space on a storage device reaches one or more thresholds, the user is provided with an interface to control the data associated with the space. (0015, 0045, 0048, 0054) The interface discloses a plurality of data storage affordances/options that are associated with different data storage management operations types regarding data stored on a computer (thus, data stored locally). As shown in FIG 4, the plurality of data storage affordances/options include “Move”, “Compress”, “Delete”, and “Archive”. For a selection of data, the user select one of these functions. When “delete” is selected, the data is permanently deleted from the storage device. (0062, 0066) Thus, Collins discloses an operation type that removes data from the local storage device. When “archive” is selected, the data relocated from the local storage device to an Internet storage device. (0016,0063)Thus, Collins discloses an operation type that moving at least a portion of the second data from the local data storage to a remote storage location of a second device. Furthermore, it is implicitly known if the cited art is capable of performing the functionality once, then it is capable of performing the functionality multiple times. In other words, the functionality of Collins can be repeated. Thus, a user can select a first affordance/option such as “Move”, from the concurrently displayed plurality of affordances/options, for the first selected data and select a “second” affordance/option such “Archive”, from the concurrently displayed plurality of affordances/options, for the second selected data.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to incorporated the functionality of the disclosed features since it would enable the cited art to warn the user that the storage capacity has declined and allow the user to view and reallocate various data categories to make more storage capacity available as Collins suggested in paragraphs [0014]-[0016].
Therefore, in summary, it is noted that Guillou, Clark alone was not explicitly used to reject the subject matter of different operation types. As explained above, the claimed language clearly indicated what a first operation type is and a second operation type is. In addition, Guillou discloses the display of an affordance corresponding to an operation type of moving data from a local storage to a remote storage. Clark discloses the display of an affordances corresponding to multiple operation types that involves deleting/clearing from the local storage. Collins discloses the display of an affordances corresponding to multiple operation types that includes an operation type of moving data from a local storage to a remote storage and an operation type of deleting data from the local storage. Collins discloses the affordances are concurrently displayed. Thus, the combination of Guillou, Clark, and Collins were used to rejected the claimed invention of claim 1, not individually which Appellant argued. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the cited art teaches the argued limitations of Claim 1.

On pages 13-14, in regards to dependent claim 8, Appellant argues that Guillou disclose not teach the subject matter/limitation “wherein at least one of the plurality of data storage management affordances is selectable to display a confirmation affordance which is selectable to initiate a respective data storage management operation”. Appellant argues that Guillou does not disclose a “confirmation affordance that is selectable” to change the storage distribution, much less that the “least one of the plurality of data storage management affordances is selectable to display the confirmation affordance,” as recited in claim 1. Appellant states Guillou only discloses a “Change It” button to change the storage distribution. However, the Examiner disagrees. 
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “confirmation affordance that is selectable” to change the storage distribution, much less that the “least one of the plurality of data storage management affordances is selectable to display the confirmation affordance,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully states that the claim language for claim 8 does not mention an operation is initiated to change the storage distribution. The claim clearly states  “display a confirmation affordance which is selectable to initiate a respective data storage management operation. While an operation is initiated, the language does not define what operation occurs. Claim 8 does not link a respective data storage management operation back to any of the operation listed in claim 1. Thus, the operation disclosed in claim 8 is viewed as a new operation that has been introduced and not define at all. Furthermore, Claim 1 does not recite any language or mention any of the affordances are selected to display a confirmation affordance. Furthermore, the current language of claim 8 is completely silent on what a confirmation affordance is other than it is selectable to initiate an operation. The language does not any more details or limits it any further. In addition, Appellant’s specification does not define the term either. In addition, the language is silent on how a  confirmation affordance is displayed. The language states a data storage management affordance is selectable to display a confirmation affordance; however, the language does not clarify what is means by an affordance is selectable to display a confirmation affordance. The language does not state the confirmation affordance is displayed in response to an affordance is selected. In fact, the language does not state the data storage management affordance has to be selected to display the confirmation affordance. Therefore, the broadest reasonable interpretation is applied. 
Furthermore, based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Guillou does not teach the limitations by merely summarizing each of the references and merely concludes that each of the reference do not teach the limitation. Appellant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how each of the cited art is specifically different from Appellant's invention. Thus, Appellant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Appellant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Appellant did not explicitly state how Appellant's invention, other than stating each reference, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant 's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Guillou discloses in Fig. 3A and paragraphs [0059]-[0065] which show and disclose at least one of the plurality of soft keys or buttons “Change it” selectable to allow changing a distribution for a data type. Furthermore, the Examiner adds that 0059, discloses  “On the right portion of FIG. 3A, a chart representing the distribution between both memories is provided like in FIG. 2A discussed above”. 0052 discloses the functionality of FIG 2A (which appears in FIG 3A). 0052 states  “In FIG. 2A, information is presented on the screen 3 of the mobile phone 1 in the form of two aligned geometric elements 10 and 11 (cylinders, rectangles, or others) corresponding to the amount of data stored in the local storage memory 4 and to the amount of data stored in the remote storage memory 5 respectively. A cursor 12 is displayed on this representation to mark a separation line between the two elements 10 and 11. This cursor can be movable so as to enlarge one of the elements with regard to the other.” 0052 discloses the user can move the cursor to up and down change what percentage of data is on the local storage and what percentage of data is on the remote storage. The Examiner points out 0059 that “a cursor may allow changing this distribution with respect to a given data type respectively”. In other words, 0059 discloses the user can move the cursor to change the percentages of the local storage and remote storage. The user can then select the “Change it” button to perform the operation, a form of a confirmation affordance. Thus, the cited art teaches the limitation(s) of Claim 8.

On pages 14-16, in regards to dependent claim 31, Appellant argues that the cited art and Blong does not teach the limitation/subject matter, “displaying a storage usage user interface . . . [and] in further response to detecting the management input, ceasing to display the storage usage user interface,”. Appellant argues FIG 8 and 9 show the same “Storage Overflow” interface and that FIG 9 does not cease the display of the “Storage Overflow” interface when goes from FIG 8 to FIG 9. Furthermore, However, the Examiner disagrees. 
The Examiner respectfully states that claimed language does not define what a “storage usage user interface” is and how this interface is no longer (ceased) displayed in response to an input. The language merely states ceasing the display of the storage usage user interface. The language provides no details on how exactly the storage usage user interface is ceased from being display. If the Appellant is assuming that the window displaying the storage usage user interface or the entire storage usage user interface within the window is no longer displayed, the language does not state this happens in response to the input. Therefore, the broadest reasonable interpretation is applied. It is noted that language of claim 31 discloses storage usage user interface of comprises usage regarding the local data storage (as a whole). If the data or options within the interface changes in anyway, then a new interface would be presented. Thus, the change of data being presented from one form to another form results in a new interface being displayed and the old interface that was displayed would ceased. Furthermore, the Examiner adds that claim 31 does not indicate or define what “usage regarding the local data storage” comprises or contains. Therefore, the broadest reasonable interpretation is applied. 
Furthermore, based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Blong does not teach the limitations by merely summarizing each of the references and merely concludes that each of the reference do not teach the limitation. Appellant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how each of the cited art is specifically different from Appellant's invention. Thus, Appellant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Appellant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Appellant did not explicitly state how Appellant's invention, other than stating each reference, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant 's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Blong discloses a user interface that indicates usage regarding the local data storage. FIG 8 discloses the total file size for each of different types of data stored on the local storage. For example, audio takes up 51 MB, while photos take up 32 MB. Furthermore, the user can select one of the data types to manage how much data of that type is stored on the local storage. (FIG 8; Col 8, line 62 – Col 9, line 12) By clicking on a data type, such as Audio, (management input) the interface of FIG 9 is then displayed. Blong states that FIG. 9 illustrates user interface 900, which may correspond to a version of user interface 800 after the user has selected the Audio data type (Col 9, lines 13-19). Blong discloses that the interface shown in FIG 8 changes to the displayed interface in FIG 9. (Col 9, ll 17-19) The interface shown in FIG 9 is different than the interface shown in FIG 8. Blong does not show the listings of brief data summaries of different data types (Audio, Photos, Apps, Books, Documents). FIG 9 shows more detail information of Audio files being stored. Just the Audio files. FIG 9 does not disclose any options to select the other data types. Furthermore, FIG 9 has an edit button which FIG 8 did not have.  Thus, the interface shown in FIG 8 is no longer displayed when the interface of FIG 9 is shown. Thus, the interface of FIG 8 ceases to be display in response to the selection of a data type (form of a management input)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to incorporated the functionality of the disclosed features since it would enable users to manage the division of storage, associated with the users, between cloud storage and local storage by being provided with fine-grain control of where and how the user's data is stored.
Thus, the cited art teaches the limitation(s) of Claim 31.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID FABER/Examiner, Art Unit 2177
                                                                                                                                                                                                        Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177   

                                                                                                                                                                                                     /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.